DETAILED ACTION
This Office Action is in response to amendment filed on Aug. 26, 2021.
Claims 1-5, 7-12, and 14-20 have been amended.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken
alone or in combination fail to suggest or teach “retrieving metadata of the base image and metadata of the add-on image, wherein the metadata of the base image specifies a base set of components and the metadata of the add-on image specifies at least one component to be added to the base set of components; generating a desired image of the virtualization software from the base set of components as modified by the metadata of the add-on image and validating the desired image of the virtualization software; and instructing each of the hosts to install the validated desired image of the virtualization software or upgrade a current image of the virtualization software to the validated desired image of the virtualization software” as recited in independent claims 1, 8,  and 15. Claims 2-7, 9-14, and 16-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 8,  and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/
Examiner, Art Unit 2191
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191